        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 1 of 9



 1 EVERSHEDS SUTHERLAND (US) LLP
     Kymberly Kochis (pro hac vice pending)
 2   (kymberlykochis@eversheds-sutherland.com)
     Alexander Fuchs (pro hac vice pending)
 3   (alexfuchs@eversheds-sutherland.com)
   1114 Avenue of the Americas, 40th Floor
 4 New York, NY 10036

 5 Telephone:     (212) 389-5000
   Facsimile:     (212) 389-5099
 6
   EVERSHEDS SUTHERLAND (US) LLP
 7   Ian S. Shelton (CA Bar No. 264863)
    (ianshelton@eversheds-sutherland.com)
 8 500 Capitol Mall, Suite 2350
   Sacramento, CA 95814
 9 Telephone:     (916) 844-2965
10 Facsimile:     (916) 241-0501

11 SERGENIAN ASHBY LLP
     Joseph R. Ashby (CA Bar No. 248579)
12   (joseph@sergenianashby.com)
   1055 West Seventh Street, 33rd Floor
13 Los Angeles, CA 90017
   Telephone:     (323) 318-7771
14
   Attorneys for Defendant
15 GEICO GENERAL INSURANCE COMPANY

16
                                 UNITED STATES DISTRICT COURT
17
                  NORTHERN DISTRICT OF CALIFORNIA—OAKLAND DIVISION
18
   MARTISHA ANN MUNOZ and CINDY                    CASE NO. 4:19-cv-03768-HSG
19 VENTRICE-PEARSON, on behalf of
   themselves and all others similarly situated,   Hon. Haywood S. Gilliam, Jr.
20
                 Plaintiffs,                       NOTICE OF MOTION AND MOTION TO
21                                                 COMPEL APPRAISAL AND DISMISS OR
          vs.                                      STAY THE CASE BY DEFENDANT
22                                                 GEICO GENERAL INSURANCE
   GEICO GENERAL INSURANCE                         COMPANY
23 COMPANY, a foreign insurance company,
                                                    Hearing Date:      October 3, 2019
24                 Defendant.                       Hearing Time       2:00 p.m.

25                                                  Courtroom:      2 (4th Floor)
                                                    Address:        Oakland Courthouse
26                                                                  1301 Clay Street
                                                                    Oakland, CA 94612
27

28


               MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 2 of 9



 1                                       NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that on October 3, 2019, at 2:00 p.m., or as soon thereafter as

 3 the matter may be heard in the above-entitled Court, located at Courtroom 2 of the Oakland

 4 Federal Courthouse, 1301 Clay Street, Oakland, CA 94612, Defendant GEICO General Insurance

 5 Company (“GEICO”) will move this Court to compel Plaintiffs Martisha Ann Munoz and Cindy

 6 Ventrice-Pearson (“Plaintiffs”) to comply with the appraisal provisions of their automobile

 7 insurance policies, which are treated as mandatory arbitration agreements under the Federal

 8 Arbitration Act, and dismiss or stay this class action.

 9          This Motion is based on this Notice; the accompanying Memorandum of Points and

10 Authorities; the pleadings and other papers on file in this action; and such other declarations,

11 evidence and argument as may be presented before or at the hearing.

12

13 DATED: September 3, 2019                  EVERSHEDS SUTHERLAND (US) LLP

14
                                                 By /s/ Ian S. Shelton
15
                                                   Ian S. Shelton
16
                                                    Attorneys for Defendant
17                                                  GEICO GENERAL INSURANCE COMPANY

18
19

20

21

22

23

24

25

26

27

28

                                         -i-
               MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 3 of 9



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2          This action arises from a series of automobile accidents that rendered each of Plaintiffs’

 3 vehicles a total loss. Plaintiffs’ vehicles were insured under GEICO personal automobile policies

 4 (the “Policies”) at the time of the losses. Plaintiffs allege that GEICO did not fully reimburse

 5 Plaintiffs for the “Actual Cash Value” (“ACV”) of those total loss vehicles.

 6          The Policies each contain an appraisal clause that may be invoked by either Plaintiff or

 7 GEICO to determine the amount of a loss. If appraisal is invoked, the process is mandatory and

 8 the appraisers’ determination binds both parties. GEICO first received notice that there was a

 9 dispute concerning the amount of loss paid in settlement of Plaintiffs’ claims when Plaintiffs filed

10 and served the present suit. After waiving service of the Complaint, GEICO provided notice to

11 Plaintiffs that it was invoking its appraisal rights under the Policies. GEICO now requests that the

12 Court compel Plaintiffs to comply with the appraisal provisions of the Policies, which are treated

13 as mandatory arbitration agreements under federal and state law, and dismiss or stay this action

14 pending the appraisal.

15                                     FACTUAL BACKGROUND
16          Plaintiffs allege that they were each involved in an automobile accident that resulted in a

17 claim for physical damage to their respective vehicles under the Policies. Compl. at ¶¶ 44-66,

18 Dkt. No. 1. Following submission of the claims, GEICO allegedly determined that Plaintiffs’
19 vehicles were total losses. Id. at ¶¶ 47, 61. GEICO is alleged to have underpaid on the claims by

20 not including “sales tax” in the “Actual Cash Value” paid for leased total loss vehicles, and by not

21 including “mandatory regulatory fees” in the “Actual Cash Value” paid for all total loss vehicles.

22 Id. at ¶ 1. The Complaint alleges two breach of contract claims, based on these alleged

23 underpayments. Id. at ¶¶ 85-93, 94-102.

24          Section III of the Policies, Physical Damage Coverages, covers the amount of “each loss,

25 less the applicable deductible.” See Policy, Dkt. No. 1 at 28 (page 8 of Policy). “Loss” is defined

26 as “direct and accidental loss of or damage to” the insured vehicle. Id. at 27 (page 7 of Policy).

27 Section III also contains an appraisal provision which states in full:

28          APPRAISAL

                                        -1-
               MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 4 of 9



 1
            If we and the insured do not agree on the amount of loss, either may, within 60 days after
 2          proof of loss is filed, demand an appraisal of the loss. In that event, we and the insured
            will each select a competent appraiser. The appraisers will select a competent and
 3
            disinterested umpire. The appraisers will state separately the actual cash value and the
 4          amount of the loss. If they fail to agree, they will submit the dispute to the umpire. An
            award in writing of any two will determine the amount of loss. We and the insured will
 5          each pay his chosen appraiser and will bear equally the other expenses of the appraisal and
            umpire.
 6
            We will not waive our rights by any of our acts relating to appraisal.
 7

 8 Id. at 30 (page 10 of Policy) (emphasis in original).

 9          On August 23, 2019, GEICO invoked its right to appraisal under the Policies with respect

10 to Plaintiffs’ claims by letter to Plaintiffs through their counsel of record in this case. See

11 GEICO’s Ltr. to Demand Appraisal (Aug. 23, 2019), attached to the Declaration of Ian S. Shelton

12 (Aug. 30, 2019) (“Shelton Decl.”), Ex. A. Plaintiffs have not agreed to participate in the appraisal

13 process as of the date of filing this motion.

14                                             ARGUMENT

15 I.       THE COURT SHOULD COMPEL APPRAISAL BEAUSE THE APPRAISAL
            PROVISION OF THE POLICY IS TREAED AS A MANDATORY ARBITRATION
16          CLAUSE UNDER FEDERAL AND STATE LAW.
17          A.      The appraisal provision is enforceable as a mandatory arbitration agreement
18                  under federal law.

19          Plaintiffs’ claims are, in sum, that GEICO underpaid the “Actual Cash Value” owed in

20 settling the total loss claims on their insured vehicles by not including amounts for certain taxes

21 and fees. As noted above, Plaintiffs’ Policies contain unambiguous appraisal provisions whereby

22 either GEICO or Plaintiffs can invoke appraisal in the event that there is disagreement on the

23 amount of the loss. GEICO invoked the appraisal provisions of the Policies through its August 23,

24 2019, letter to Plaintiffs, and Plaintiffs have not agreed to proceed with appraisal or to dismiss or

25 stay this action until the appraisal process is complete.

26          Appraisal is a form of arbitration subject to the Federal Arbitration Act, 9 U.S.C. §1, et

27

28

                                          -2-
                 MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 5 of 9



 1 seq. (“FAA”). 1 The FAA reflects a “liberal federal policy favoring arbitration agreements.”

 2 Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991) (citation and quotation omitted).

 3 The Court’s role under the FAA is “limited to determining (1) whether a valid agreement to

 4 arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute at issue.”

 5 Chiron Corp. v. Ortho Diagnostic Sys. Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).

 6          Federal courts give full effect to appraisal provisions under the FAA. See Pavlina v.

 7 Safeco Ins. Co. of Am., No. 12-CV-534-LHK, 2012 WL 5412796, *6 (N.D. Cal. Nov. 6, 2012)

 8 (invoking FAA and granting motion for judgment on the pleadings and dismissing case because

 9 “the Insurance Policy bars the Plaintiff from pursuing this action against the Defendant while the

10 dispute over the actual cash value of the Vehicle has not been addressed through appraisal”);

11 Garner v. State Farm Mut. Auto. Ins. Co., No. C 08-1365 CW, 2008 WL 2620900, *3, *10 (N.D.

12 Cal. June 30, 2008) (invoking FAA and granting motion to compel appraisal and stay the case).

13          Although centering on certain taxes and fees Plaintiffs contend were not included in their

14 settlement, Plaintiffs’ claims are at their core a disagreement concerning the “amount of the loss.”

15 See e.g., Compl. at ¶ 1, Dkt. No. 1 (“GEICO underpays mandatory regulatory fees to all

16 insureds”) (emphasis added); id. at ¶ 54 (“GEICO did not include any sales tax in making the

17 ACV payment for Plaintiff’s total loss.”) (emphasis added); id. at ¶¶ 100-101 (“[s]uch

18 underpayment constitutes a material breach of contract with Plaintiffs and every member of the
19 Classes”) (emphasis added). As reflected by the Complaint’s repeated references to GEICO’s

20 alleged “underpayment” and failure to pay full “ACV” there is a dispute over the amount of the

21 loss, and appraisal will determine what—if anything—remains to be paid on Plaintiffs’ insurance

22 claims. 2 See Garner, 2008 WL 2620900, at *7 (dispute over ACV of stolen vehicle falls within

23
       1
         State law governs whether an appraisal constitutes arbitration for purposes of the FAA.
24 Wasyl, Inc. v. First Bos. Corp., 813 F.2d 1579, 1582 (9th Cir. 1987). Under California law,
   agreements providing for “appraisals” are treated as arbitration agreements. Cal. Civ. Proc. Code
25
   (“CCP”) § 1280(a). Once it is determined that a contractual provision is an arbitration agreement,
26 the FAA
       2
             governs. Wasyl, 219 F.3d at 1582.
         By the plain language of the Policy, it is immaterial that Plaintiffs believe the cause of the
27 disagreement concerning the “Actual Cash Value” of their total loss vehicles is GEICO’s alleged
   failure to give appropriate credit for certain components of the “loss” allegedly covered by the
28     (footnote continued)

                                        -3-
               MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 6 of 9



 1 appraisal provision); Pavlina, 2012 WL 5412796, at *5 (appraisal provision encompasses dispute

 2 over ACV of destroyed vehicle); Pivonka v. Allstate Ins. Co., No. 2:11-CV-1759-GEB-CKD,

 3 2011 WL 6153611, *1, *4 (E.D. Cal. Dec. 12, 2011) (dispute over ACV of personal property

 4 damaged or destroyed in fire is within the policy’s appraisal provision); Enger v. Allstate Ins. Co.,

 5 407 F. App’x 191, 193 (9th Cir. 2010) (affirming dismissal of case for failure to comply with the

 6 appraisal process regarding ACV of her personal property).

 7          A recent decision from the District Court for the Middle District of Florida in McGowan v.

 8 First Acceptance Insurance Company, Inc. is instructive. No. 8:19-cv-01101-SCB-CPT, Dkt. No.

 9 30 (M.D. Fla. Aug. 14, 2019), Shelton Decl., Ex. B. In McGowan, Plaintiffs alleged, as here, that

10 defendant underpaid “Actual Cash Value” in settling his total loss claim by failing to include sales

11 tax, title fees and tag fees. Id. Defendant moved to compel appraisal, citing the, substantially

12 similar, appraisal provision in its policy. Id. The court granted defendant’s motion and dismissed

13 the action pending appraisal, finding plaintiff’s claims for taxes and fees were in fact a dispute

14 concerning the amount of the loss for the totaled vehicle, and thus were subject to appraisal. Id. A

15 similar decision is warranted here.

16          GEICO is contractually entitled to have the appraisal process completed prior to suit on the

17 Policies. Because Plaintiffs’ claims concern only the amount of loss, and the amount of loss must

18 be determined by appraisal, the breach of contract claims at issue are subject to the appraisal
19 provisions of the Policies. The Court should compel Plaintiffs to comply with them.

20          B.     The appraisal provision is enforceable as a mandatory arbitration agreement
                   under state law.
21
            GEICO maintains that an order compelling Plaintiffs to comply with the appraisal
22
     provisions of the Policies is mandated by the FAA. However, GEICO would be entitled to the
23
     same relief under California law. The California Arbitration Act (“CAA”) provides that an
24

25
   Policy. The Policy makes no exception related to the reason for the disagreement, so long as the
26 parties “do not agree on the amount of loss.” See Policy, Dkt. No. 1 at 30 (page 10 of Policy).
   Plaintiffs cannot plausibly argue that the allegations of the Complaint regarding underpayment of
27 “Actual Cash Value” do not fall within the broad scope of this provision.

28

                                          -4-
                 MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
         Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 7 of 9



 1 enforceable arbitration “agreement” includes “agreements providing for valuations, appraisals, and

 2 similar proceedings. . . .” Cal. Civ. Proc. Code § 1280(a). Under California law, “‘an agreement to

 3 conduct an appraisal contained in a policy of insurance constitutes an agreement within the

 4 meaning of [Code of Civil Procedure] section 1280, subdivision (a), and therefore is considered to

 5 be an arbitration agreement subject to the statutory contractual arbitration law.’” Lambert v.

 6 Carneghi, 158 Cal. App. 4th 1120, 1129 (2008) (quoting Louise Gardens of Encino Homeowners

 7 Ass’n v. Truck Ins. Exch., 82 Cal. App. 4th 648, 658 (2000) (reversing trial court’s order vacating

 8 appraisal award and finding that an agreement providing for an appraisal “is considered to be an

 9 arbitration agreement subject to statutory contractual arbitration law”); Appalachian Ins. Co. v.

10 Rivcom Corp., 130 Cal. App. 3d 818, 824 (1982) (“an agreement providing for an appraisal is

11 included within the concept of agreements to arbitrate”).

12          Enforcement of appraisal provisions is mandatory under the CAA. Cal. Civ. Proc. Code §

13 1281.2; Louise Gardens of Encino, 82 Cal. App. 4th at 658. In California, failure to comply with

14 an insurance contract’s mandatory appraisal provision constitutes sufficient basis to (1) dismiss a

15 case; or (2) compel appraisal. Community Assisting Recovery, Inc. v. Aegis Sec. Ins. Co., 92 Cal.

16 App. 4th 886, 895 (2001). Because “the insured disagrees with a value suggested by the carrier,

17 the appraisal process provides the means by which the dispute is to be settled.” Id. As such, an

18 order compelling appraisal is warranted under both the FAA and the CAA.
19 II.      THE COURT SHOULD DISMISS THE ACTION OR ALTERNATIVELY STAY
            THE ACTION PENDING THE APPRAISAL
20
            GEICO is contractually entitled to have the appraisal process completed prior to suit on the
21
     Policies. As noted above, the Policies’ “ACTION AGAINST US” provision states the insured
22
     may not bring suit against GEICO unless “the policy terms have been complied with.” Dkt. 1 at
23
     29 (page 9 of Policy). Because GEICO has invoked appraisal pursuant to the terms of the
24
     Policies, Plaintiffs’ suit should be dismissed pending completion of the appraisal process. See
25
     Enger v. Allstate Ins. Co., 682 F. Supp. 2d 1094, 1099 (E.D. Cal. 2009) (dismissing action for
26
     failure to comply with appraisal clause), aff’d, 407 F. App’x 191, 193 (9th Cir. 2010); Pavlina v.
27
     Safeco Ins. Co. of America, 2012 WL 5412796, at *6 (same); McGowan v. First Acceptance
28

                                        -5-
               MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 8 of 9



 1 Insurance Company, Inc., Shelton Decl., Ex. B.

 2          If the Court declines to dismiss the case, it should at a minimum compel the appraisal and

 3 stay the case pending the outcome of the appraisal. The Court has the option of dismissing the

 4 case, or alternatively staying the case pending arbitration. Lewis v. UBS Fin. Servs. Inc., 818 F.

 5 Supp. 2d 1161, 1165 (N.D. Cal. 2011) (“Where the claims alleged in a pleading are subject to

 6 arbitration, the Court may stay the action pending arbitration or dismiss the action.”); see also 9

 7 U.S.C. § 3 (providing for stay under FAA); Cal. Civ. Proc. Code § 1281.4 (providing for stay

 8 under CAA). While GEICO believes dismissal is appropriate, if the Court is not inclined to

 9 dismiss the action, based on the authorities set forth above, it should at a minimum compel

10 arbitration and stay the litigation pending completion of appraisal.      See Pivonka, 2011 WL

11 6153611, *4 (granting motion to compel appraisal and stay the case); 730 I St. Inv’rs, LLC v.

12 Evanston Ins. Co., No. 2:19-CV-00040-JAM-CKD, 2019 WL 1869851, at *4-5 (E.D. Cal. Apr.

13 25, 2019) (granting motion to compel appraisal and stay the case).

14                                           CONCLUSION
15          GEICO respectfully requests that the Court compel Plaintiffs to comply with the appraisal

16 provision of the Policy and dismiss or stay the action pending the outcome of the appraisal.

17

18 DATED: September 3, 2019                 EVERSHEDS SUTHERLAND (US) LLP

19
                                                By /s/ Ian S. Shelton
20
                                                  Ian S. Shelton
21
                                                   Attorneys for Defendant
22                                                 GEICO GENERAL INSURANCE COMPANY

23

24

25

26

27

28

                                        -6-
               MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 30 Filed 09/03/19 Page 9 of 9



 1                                        PROOF OF SERVICE
 2          On September 3, 2019, I served true copies of the following document(s) described as

 3 NOTICE OF MOTION AND MOTION TO COMPEL APPRAISAL AND DISMISS OR

 4 STAY THE CASE BY DEFENDANT GEICO GENERAL INSURANCE COMPANY on the

 5 interested parties in this action as follows:

 6 Annick Persinger (CA Bar No. 272996)                  Scott Edelsberg
   TYCKO & ZAVAREEI LLP                                  EDELSBERG LAW, PA
 7 1970 Broadway, Suite 1070                             2875 NE 191st Street, Suite 703
   Oakland, CA 94612                                     Aventura, FL 33180
 8
   Telephone: (510) 254-6808                             Telephone: (305) 975-3320
 9 apersinger@tzlegal.com                                scott@edelsberglaw.com

10
   Edmund A. Normand
11 Jacob L. Phillips
   NORMAND PLLC
12 3165 McCrory Place, Ste. 175
   Orlando, FL 32803
13
   Telephone: (407) 603-6031
14 service@ednormand.com
   ed@ednormand.com
15 jacob@normandpllc.com

16          BY CM/ECF. I caused to be served the above-referenced document by the Court’s
17 electronic CM/ECF system. The transmission was reported as complete and without error.

18          I declare under penalty of perjury under the laws of the United States that the above is true
19 and correct.

20

21 DATED: September 3, 2019                   EVERSHEDS SUTHERLAND (US) LLP
22

23                                                 By /s/ Ian S. Shelton
                                                     Ian S. Shelton
24
                                                     Attorneys for Defendant
25                                                   GEICO GENERAL INSURANCE COMPANY
26

27

28

                                                   -1-
                                            PROOF OF SERVICE
